Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 18, 2021

                                       No. 04-21-00318-CV

                                       Maria BENAVIDES,
                                            Appellant

                                                 v.

WILMINGTON TRUST, NATIONAL ASSOCIATION, AS TRUSTEE OF MFRA TRUST
                             2014-2,
                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2021CV00782
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER

       Appellant’s brief was due on October 13, 2021. Neither the brief nor a motion for
extension of time has been filed. We therefore ORDER appellant to file, by November 2, 2021:

       1. her brief; and
       2. a written response reasonably explaining: (a) her failure to timely file a brief;
          and (b) why appellee is not significantly injured by appellant’s failure to
          timely file a brief.

       If appellant fails to timely file a brief and the written response, we will dismiss the appeal
for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant fails to comply with court order).




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court